Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158819 & (22)(30)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 158819
                                                                     COA: 343893
                                                                     Wayne CC: 06-014450-FC
  ROBIN EMANUEL HAMMOCK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 23, 2018
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In the answer, the prosecuting attorney shall address: (1) whether
  the trial court failed to “carefully consider the newly discovered evidence in light of the
  evidence presented at trial,” People v Grissom, 492 Mich. 296, 321 (2012); (2) “whether a
  reasonable juror could find the testimony credible on retrial,” People v Johnson, 502
Mich. 541, 567 (2018); and (3) whether the newly discovered evidence makes a different
  result probable on retrial. Id. at 566, 571-572. The motion for bond pending appeal and
  the motion for peremptory reversal are DENIED.

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 20, 2019
         s0917
                                                                                Clerk